Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4 and 14 are objected to because of the following informalities:  the claims are depended from otherwise cancelled claims 2 and 11, respectively.  For purposes of examining only the claims are construed as dependent from claim 1.  Appropriate correction is required.
Claim 19 objected to because of the following informalities:  it seems as “the third surface” (line 9) is a typo mistake.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, 14, 19-34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 1, the claim recites “the first surface comprising breathable and drainable mesh”, to what such first surface with such material applicant referred to? The only mentioned of any “breathable mesh” is in applicant’s [0038] in conjunction to Figs. 11a, which does not seem at all as “a first surface” as define by applicant’s original disclosure (e.g. surface 514a in Fig. 5).  It is unclear how the embodiment of Fig. 11a is related to the embodiment of Fig. 5.
	What is meant by “configured to intermittently engage with”, in regard to a first surface (line 3)?
	Also, the claim recites “a third surface that extends between the first surface and the second surface”, to what such “a third surface” it referred to? Nowhere in the original disclosure there is any mention regarding a third surface and according to applicant’s drawings the area, surface coupled with a fence (e.g. fence 106, Fig. 5) is nowhere between  surface 514a (i.e. a first surface) and surface 514 (second surface), but rather connected the two surfaces as shown in Fig. 5. It is unclear how the second surface comprises a plurality of sub-surfaces comprising ramped surfaces, are they ramped surfaces of each of plurality of sub-surfaces?
	With respect to claim 19, the claim recites the limitation "the apparatus" in line 19.  There is insufficient antecedent basis for this limitation in the claim. Also, same issues discussed above with respect to “a third surface” and “intermittently engage”. It is unclear how the second surface comprises a plurality of sub-surfaces comprising ramped surfaces, are they ramped surfaces of each sub-surface? 
	With respect to claim 21 same issues with respect “breathable mesh” as discussed above.
	With respect to claim 22, similar to the above discussion what, how the first surface makes the court drainable? 
	With respect to claim 23, “longer than” is it in length, width, height? 
	With respect to claim 25, it is unclear how the second surface comprises a plurality of sub-surfaces comprising ramped surfaces, are they ramped surfaces of each sub-surface?
	With respect to claim 28, same issues discussed above with respect to “a third surface”.  
	With respect to claim 30 same issues as discussed above (claim 23) with respect to “longer than”. Also, the limitation "the third surface" in line 2; there is insufficient antecedent basis for this limitation in the claim.
	With respect to claim 33, what is meant by “further comprising at least one protrusion configured to be joined with a corresponding at least one receptacle to form a joint”?
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruno US 5,125,654 (“Bruno”) in view of Krumlauft US 4,336,939 (“Krumlauf”) and Mason et al US 3,687,457 (“Mason”).
	As per claim 1, Bruno discloses an apparatus for enhancing an edge of a sporting court (ball retrieving channels 20 or 22)(Figs.1-11; 4:25-8:51) , comprising: 
	a first surface configured to intermittently engage with a surface of the sporting court (of receiving channel a first surface position upon the sport court)(Figs. 2 and 2; 5:1-46; see also the examiner’s markings hereinafter in conjunction to Fig. 2);  
	a second surface coupled to the first surface and configured to receive a ball and retain the ball in engagement with the second surface (a second surface, above the first surface to retain tennis ball 52)(Fig. 2; 5:1+; see also the examiner’s markings hereinafter in conjunction to Fig. 2); a third surface that extends between the first surface and the second surface, the third surface being configured to couple with a fence at an edge of the sport court (Fig. 2 and see also the examiner’s markings hereinafter in conjunction to Fig. 2); wherein the second surface further comprises a plurality of sub-surfaces or portions (such as inclined oblique 46, conveyor 40 and oblique surface/member 48)(Fig. 2; 5:18-46; see also the examiner’s markings hereinafter in conjunction to Fig. 2) comprising: a first ramped surface beginning opposite the third surface that increases in height towards the third surface (construed as inclined oblique 46), a second ramped surface coupled with the first ramped surface (construed as conveyor 40), a third ramped surface coupled with the second ramped surface (construed as oblique surface/member 48) , the third ramped surface being longer than the second ramped surface (Fig. 2), and the second ramped surface and the third ramped surface forming a part configured to receive and retain the ball (via conveyor 40  for receiving ball 42); and wherein the second surface is configured to receive a ball mower that passes the ball engaged with the second surface away from the apparatus and into the ball mower (the ball are to be pushed by retrieving arms 16-18, which are engaging the channel 20, to push the ball/s into ball throwing machine 30 (Figs. 1 and 2; 4:42-64 and 5:46-63).
Examiner’s markings (Bruno’s Fig. 2)

    PNG
    media_image1.png
    835
    892
    media_image1.png
    Greyscale

	Bruno is not specific regarding the first surface comprising breathable and drainable mesh.
	Bruno is not specific regarding the second ramped surface coupled with the first ramped surface that decreases in height towards the third surface, the third ramped surface coupled with the second ramped surface that increases in height towards the third surface, and the second ramped surface and the third ramped surface forming a trough configured to receive and retain the ball.
	With respect to the first surface comprising breathable and drainable mesh, Krumlauf discloses a flexible sheet material (i.e. a breathable/drainable mesh) forming a ball retrieving means (floor 26)(Fig. 1 and 2:31-63; note in particular 2:58+ as the floor acting as a ball retrieval means).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Bruno’s first surface comprising breathable and drainable mesh as taught by Krumlauf for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way forming a ball retrieval means formed by ready available and known material based on its suitability for its intended use as flexible sheet material (i.e. a breathable/drainable mesh) that can retrieve a ball and useable in indoor as well as outdoor environment.
	With respect to the ramp means, Mason discloses ball collector means that includes the second ramped surface coupled with the first ramped surface that decreases in height towards the third surface, the third ramped surface coupled with the second ramped surface that increases in height towards the third surface, and the second ramped surface and the third ramped surface forming a trough configured to receive and retain the ball (the collector is connected to framework 10/netting 36 (i.e. a fence) and includes a tray 60, i.e. a trough to retain a ball; and further includes first ramp (ramp 74), second ramp (surface of tray 60 connected to ramp 74) and a third ramp, connected with the framework/netting (fence))(Figs. 1 and 5; 3:44-4:27; see also the examiner’s markings hereinafter in conjunction to Fig. 5).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Bruno’s the second ramped surface coupled with the first ramped surface that decreases in height towards the third surface, the third ramped surface coupled with the second ramped surface that increases in height towards the third surface, and the second ramped surface and the third ramped surface forming a trough configured to receive and retain the ball as taught by Mason for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way forming a ball retrieval means the is suitable to collect ball which are struck during a game and to retrieve such balls for further use.  
Examiner’s markings (Masons’ Fig. 5)

    PNG
    media_image2.png
    401
    510
    media_image2.png
    Greyscale

	As per claim 4, with respect to wherein at least one of the plurality of sub-surfaces is curved a radial curve, note Mason’s Figs. 5 and 10 as the tray 60 is curvature.  Also, it is noted that it has been held that the particular configuration of the object is nothing more than one of numerous configurations a person of ordinary skill in the art would find obvious as a matter of users preference or design choice.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1976).
	Such configuration within the modified Bruno would have been nothing more than an obvious configuration of parts, without any more.
	As per claim 5, with respect to wherein the plurality of sub- surfaces form at least one peak and at least one trough, Bruno’s Fig. 2 (in conjunction to the examiner’s markings as to the ramps/surfaces) as well as Mason’s Figs. 5 and 10 as the tray 60 (also see the examiner’s markings in that regard).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruno, Krumlauf and Mason as applied to claim 1 above, and further in view of Sawyer US 3,203,696 (“Sawyer”).
	As per claim 14, the modified Bruno is not specific regarding further comprising a plurality of mated corner segments for coupling a plurality of segments at an angle.
	However, such corner segments are well known in the art as taught by Sawyer (conveyer 8 includes corner segments)(Figs. 1, 3, 5 and 6; 2:5-35).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the modified Bruno comprising a plurality of mated corner segments for coupling a plurality of segments at an angle as taught by Sawyer for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results provide a ball retaining device that is suitable to retain, collect shot ball along the entire peripheral area of the court, to include the corners thereof.  It is clear that Bruno’s receiving channels are along the tennis court, to includes a corner section, and a skilled artisan would have appreciated that such corner segment would have been much desire in order to place the channels along the corners of the tennis court as well.   
Claim(s) 19, 20, 23, 25, 26, and 28-30is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruno in view of Mason.
	As per claim 19, Bruno discloses a system for enhancing an edge of a sporting court, comprising (ball retrieving channels 20 or 22)(Figs.1-11; 4:25-8:51) comprising: 
	a plurality of court edge enhancement members coupled together along the edge of the sporting court (channels 20 or 22)(Figs. 1-3) each of the court edge enhancement members comprising	
	a first surface configured to intermittently engage with a surface of the sporting court (of receiving channel a first surface position upon the sport court)(Figs. 2 and 2; 5:1-46; see also the examiner’s markings above with respect to claim 1);  
	a second surface coupled to the first surface and configured to receive a ball and retain the ball in engagement with the second surface (a second surface, above the first surface to retain tennis ball 52)(Fig. 2; 5:1+; see also the examiner’s markings above with respect to claim 1); a third surface that extends between the first surface and the second surface (Fig. 2 see also the examiner’s markings above with respect to claim 1); wherein the second surface further comprises a plurality of sub-surfaces or portions (such as inclined oblique 46, conveyor 40 and oblique surface/member 48)(Fig. 2; 5:18-46; see also the examiner’s markings above with respect to claim 1) comprising: a first ramped surface beginning opposite the third surface that increases in height towards the third surface (construed as inclined oblique 46), a second ramped surface coupled with the first ramped surface (construed as conveyor 40), a third ramped surface coupled with the second ramped surface (construed as oblique surface/member 48) , and wherein the second surface is configured to receive a ball mower that passes the ball engaged with the second surface away from the [[apparatus]] system and into the ball mower (the ball are to be pushed by retrieving arms 16-18, which are engaging the channel 20, to push the ball/s into ball throwing machine 30 (Figs. 1 and 2; 4:42-64 and 5:46-63).
	Bruno is not specific regarding the second ramped surface coupled with the first ramped surface that decreases in height towards the third surface.
	Mason discloses a ball collector means that includes a second ramped surface coupled with a first ramped surface that decreases in height towards a third surface, the third ramped surface coupled with the second ramped surface that increases in height towards the third surface, and the second ramped surface and the third ramped surface forming a trough configured to receive and retain the ball (the collector is connected to framework 10/netting 36 (i.e. a fence) and includes a tray 60, i.e. a trough to retain a ball; and further includes first ramp (ramp 74), second ramp (surface of tray 60 connected to ramp 74) and a third ramp, connected with the framework/netting (fence))(Figs. 1 and 5; 3:44-4:27; see also the examiner’s markings hereinafter in conjunction to Fig. 5).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Bruno’s the second ramped surface coupled with the first ramped surface that decreases in height towards the third surface, as taught by Mason for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way forming a ball retrieval means the is suitable to collect ball which are struck during a game and to retrieve such balls for further use.  

	As per claim 20, with respect to wherein at least a portion of the court edge enhancement members are configured to match an angled contour of the edge of the sporting court, note Bruno’s Fig. 1 as the channel 20 (or 22) is (are) place along the edge of a tennis court to include angled contour. 
	As per claim 23, with respect to further comprising: the second ramped surface decreases in height towards the third surface, note Mason’s Figs. 5 and 10 as well as the examiner’s markings above with respect to claim 1; with respect to and the third ramped surface is longer than the second ramped surface, note Bruno’s Fig. 2 and the examiner’s markings above.
	As per claim 25, since the claim’s limitations are very similar to claim 19, the examiner states that claim 25 is rejected over Bruno and Mason for the same reasons discussed above with respect to claim 19. It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.
	As per claim 26, with respect to wherein the first surface is configured to intermittently engage with a surface of the sporting court, note Bruno’s Fig. 2 in conjunction to Fig. 1 and 4:25-5:46 as the first surface engages a tennis court.
	As per claim 28, with respect to further comprising a third surface that extends between the first surface and the second surface, the third surface being configured to couple with a fence at an edge of the sport court, again note Bruno’s Fig. 2 and the examiner’s markings above with respect to claim 1 (as the member 48) connected attached to a fence; also, note Mason’s Figs. 5 and 10 as the ramps as well the tray 60 (regarding the third surface) connected to a framework 10/ netting 36, i.e. a fence.
	As per claim 29, with respect wherein the second surface is configured to receive a ball mower that passes the ball engaged with the second surface away from the apparatus and into the ball mower, see Bruno’s Figs. 1 and 2; 4:42-64 and 5:46-63 (the ball are to be pushed by retrieving arms 16-18, which are engaging the channel 20, to push the ball/s into ball throwing machine 30).
	As per claim 30, with respect to further comprising: the second ramped surface decreases in height towards the third surface, note Mason’s Figs. 5 and 10 as well as the examiner’s markings above with respect to claim 1; with respect to and the third ramped surface is longer than the second ramped surface, note Bruno’s Fig. 2 and the examiner’s markings above.
Claim(s) 21, 22 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruno and Mason as applied to claim 19 above, and further in view of Krumlauf.
	As per claims 21, 22, Bruno is not specific regarding wherein the first surface comprises breathable and drainable mesh (claim 21), and wherein the first surface makes the sport court drainable with respect to the apparatus (claim 22).
	However, Krumlauf discloses a flexible sheet material (i.e. a breathable/drainable mesh) forming a ball retrieving means (floor 26)(Fig. 1 and 2:31-63; note in particular 2:58+ as the floor acting as a ball retrieval means).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Bruno’s wherein the first surface comprises breathable and drainable mesh; wherein the first surface makes the sport court drainable with respect to the apparatus as taught by Krumlauf for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way forming a ball retrieval means formed by ready available and known material based on its suitability for its intended use as flexible sheet material (i.e. a breathable/drainable mesh) that can retrieve a ball and useable in indoor as well as outdoor environment.
	As per claim 27, Bruno is not specific regarding wherein the first surface makes the sport court drainable with respect to the apparatus.
	However, Krumlauf discloses a flexible sheet material (i.e. a breathable/drainable mesh) forming a ball retrieving means (floor 26)(Fig. 1 and 2:31-63; note in particular 2:58+ as the floor acting as a ball retrieval means).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Bruno’s wherein the first surface makes the sport court drainable with respect to the apparatus (i.e. comprising breathable and drainable mesh) as taught by Krumlauf for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way forming a ball retrieval means formed by ready available and known material based on its suitability for its intended use as flexible sheet material (i.e. a breathable/drainable mesh) that can retrieve a ball and useable in indoor as well as outdoor environment.
Claim(s) 19 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruno and Mason as applied to claims 19 and  25 above, and further in view of Poillucci US 2009/0023523 (“Poillucci”).
	As per claims 24, 31, Bruno is not specific regarding wherein the second surface is configured to receive a graphic.
	However, the use of printed graphic is well known in the art as taught by Poillucci in Fig. 2 and par. [0026] as marking area 30.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Bruno’s device with markings means as taught by Poillucci for the reason that a skilled artisan would have been motivated by Poillucci’s suggestions to use graphic means within a ball retainer, collector, to display any desire information.
	With respect to the location of the printable material with regard to second surface, it is noted that it has been held that claims which read on the prior art except with regard to the position of the elements were held unpatentable because shifting the position of the elements would not have modified the operation of the device; see In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); 
	A skilled artisan would have determined that the location of the printed matter be merely a matter of obvious, design choice, without any more.
Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruno, Krumlauf and Mason as applied to claim 1 above, and further in view of Poillucci US 2009/0023523 (“Poillucci”).
	As per claim 32, Bruno is not specific regarding wherein the second surface is configured to receive a graphic.
	However, the use of printed graphic is well known in the art as taught by Poillucci in Fig. 2 and par. [0026] as marking area 30.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Bruno’s device with markings means as taught by Poillucci for the reason that a skilled artisan would have been motivated by Poillucci’s suggestions to use graphic means within a ball retainer, collector, to display any desire information.
	With respect to the location of the printable material with regard to second surface, it is noted that it has been held that claims which read on the prior art except with regard to the position of the elements were held unpatentable because shifting the position of the elements would not have modified the operation of the device; see In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); 
	A skilled artisan would have determined that the location of the printed matter be merely a matter of obvious, design choice, without any more.
Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruno, Krumlauf and Mason as applied to claim 1 above, and further in view of Houston et al US 2005/0159251 (“Houston”).
As per claim 33, Bruno is nots specific regarding further comprising at least one protrusion configured to be joined with a corresponding at least one receptacle to form a joint (tabs 46 forming a joint between sections 40 and 42 of ramp 22)(Fig. 4; [0028]).
Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Bruno’s further comprising at least one protrusion configured to be joined with a corresponding at least one receptacle to form a joint as taught by Houston  for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield
predictable results forming a surface, ramp, that is connected thereto and seated along a sport court.  Bruno’s channels are elongate devices and forming such utilizing a known connection means would have been an obvious engineering choice to allow repair and maintenance thereof.  
	However, Houston discloses further comprising at least one protrusion configured to be joined with a corresponding at least one receptacle to form a joint.
Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruno, Krumlauf and Mason  as applied to claim 1 above, and further in view of Cavanagh US 5,141,226 (“further comprising a fence interface member for securing the apparatus to the fence with a fixation device”).
	As per claim 34, Bruno is not specific regarding further comprising a fence interface member for securing the apparatus to the fence with a fixation device.
	However, Cavanagh discloses further comprising a fence interface member for securing the apparatus to the fence with a fixation device (shock cords connecting device, screen 15 to fence 12 via shock cords 16)(Fig. 2; 4:11-32).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Bruno’s further comprising a fence interface member for securing the apparatus to the fence with a fixation device as taught by Cavanagh for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results including a fixation device that adds securement and stability to the device as it placed on a sport court including a fence.
Response to Arguments
	Applicant’s arguments with respect to claim(s) 1, 4, 5, 14 and 19-34
 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                      7/27/2022   

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711